UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5172



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL WAYNE ISLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-05-216)


Submitted:   June 21, 2006                 Decided:   July 17, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.    Kearns Davis, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Wayne Isley appeals his conviction and sentence

for conspiracy to possess with the intent to distribute marijuana

in violation of 21 U.S.C. § 841(a)(1) (2000), conspiracy to possess

with the intent to distribute cocaine hydrochloride in violation of

21   U.S.C.    §   841(a)(1)   (2000),     distribution    of     marijuana    in

violation of 21 U.S.C. § 841(a)(1) (2000), counterfeiting in

violation of 18 U.S.C. § 473 (2000), possession with the intent to

distribute      cocaine   hydrochloride      in   violation     of    21   U.S.C.

§ 841(a)(1) (2000), possession with the intent to distribute

marijuana     in   violation   of   21   U.S.C.   §   841(a)(1)      (2000),   and

possession of a firearm in furtherance of drug trafficking in

violation of 18 U.S.C. § 924(c) (2000). Isley’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal.

Isley has been notified of his right to file a pro se supplemental

brief but has not done so.      Finding no reversible error, we affirm.

              Isley raises the issue of whether the district court

erred by denying his oral motion to withdraw his guilty plea.

“[T]he district court has discretion to decide whether a ‘fair and

just reason’ exists upon which to grant a withdrawal.”                     United

States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003).                 The district

court’s denial of a motion to withdraw a guilty plea is reviewed




                                     - 2 -
for abuse of discretion.       United States v. Wilson, 81 F.3d 1300,

1305 (4th Cir. 1996).

           In determining whether a defendant has shown a “fair and

just reason” to withdraw his guilty plea, a court examines the

following six factors:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or not voluntary,
     (2) whether the defendant has credibly asserted his legal
     innocence, (3) whether there has been a delay between the
     entering of the plea and the filing of the motion,
     (4) whether defendant has had close assistance of
     competent counsel, (5) whether withdrawal will cause
     prejudice to the government, and (6) whether it will
     inconvenience the court and waste judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).             The

most important consideration in resolving a motion to withdraw a

plea, however, is whether the Rule 11 plea colloquy was properly

conducted.   Bowman, 348 F.3d at 414.          We closely scrutinize the

Rule 11 hearing and attach a strong presumption that the plea is

final and binding if the Rule 11 proceeding is adequate.            United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

           Isley contends that he did not plead guilty knowingly or

voluntarily because he did not understand the legal system.            The

district   court   conducted    a   thorough   Rule   11   plea   colloquy,

including a full explanation of the elements of each count and the

possible penalties.     Isley said he understood the charges against

him and that he pled guilty knowingly and voluntarily.                 The

district court properly conducted its Rule 11 colloquy and Isley


                                    - 3 -
failed to submit any evidence to counter the strong presumption

that his plea was final and binding.      In addition, Isley also

failed to credibly assert his legal innocence and has not justified

the delay in time between the entering of his guilty plea and the

oral motion to withdraw the guilty plea at sentencing.         The

district court did not abuse its discretion in denying Isley’s

motion to withdraw the guilty plea.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the judgment of the district court.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -